DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazaki (US 2014/0017429, of record).
	Kasazaki is directed to a composition designed for tires (Paragraph 132).  More particularly, said composition includes a thermoplastic elastomer or TPE (preferred materials include a polyurethane based TPE, a polyester based TPE, and a polyimide based TPE) and an additional thermoplastic resin other than a thermoplastic elastomer (preferably polyamide resins, polyester resins, polycarbonate resin, and polyacetal resins) (Paragraphs 36-40).  More specifically, Kasazaki suggests the use of polybutylene terephthalate (PBT) as a thermoplastic resin (Paragraph 36) and suggests the use of PBT acid as the hard segment (Paragraphs 67 and 
	Also, regarding claim 1, Kasazaki broadly teaches a composition designed for tires and demonstrating good cracking resistance and abrasion resistance (high durability after being subjected to high stresses) (Paragraph 6).  While Kasazaki fails to specifically teach a tire reinforcing layer application, compositions comprising a plurality of thermoplastic resins are recognized as being suitable for a wide variety of tire applications, including metal cord reinforced belt layers, as shown for example by Harada (Paragraphs 79, 95, 96, and 161).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the thermoplastic composition of Kasazaki in a metal cord reinforced layer given the art recognized use of similar thermoplastic composition in such layers and the desirability of improved durability in metal cord reinforced layers (as well as all tire layers).
	With further respect to claim 1, Kasazaki teaches a preferred ratio (between hard and soft segments) between 50:50 and 99:1 and such fully encompasses the claimed range between 60:40 and 75:25.  It is further noted that such a ratio corresponds with solely with the thermoplastic elastomer- when further including a thermoplastic resin (PBT) formed with the same structural units as the hard segment (PBT), an overall ratio of hard segments to soft segments (HS ratio) would be greater than that solely included in the thermoplastic elastomer.      
One of ordinary skill in the art at the time of the invention would have found it obvious to select a ratio in accordance to the claims absent a conclusive showing of unexpected results.  It is initially noted that none of the comparative examples include a combination of a thermoplastic 
	Lastly, the composition of Kasazaki “most preferably” includes a modified ethylene copolymer and a thermoplastic resin at a ratio between 3:97 and 22:78 (Paragraph 102) and such is fully encompassed by the claimed range of at least 70% by mass (the disclosed thermoplastic resin of Kasazaki corresponds with the combination of the thermoplastic elastomer and the thermoplastic resin).      
Regarding claims 2 and 3, Harada recognizes the known use of sea-island structures when including a thermoplastic resin and a thermoplastic elastomer (Paragraphs 41 and 95).     
	With respect to claim 4, the claims define an extremely broad range of values for the domain (or island phase) that are consistent with the general order of dimensions associated with sea-island structure and Applicant has not provided a conclusive showing of unexpected results for the claimed sizes.  It is emphasized that the general disclosure of Kasazaki in view of Harada does no limit the absolute dimension of the domain size (island size), suggesting the ability to use any known size.  
As to claims 5, 6, and 12-14, the presence of a thermoplastic elastomer and a thermoplastic resin (non thermoplastic elastomer) appears to necessarily result in two or more peaks satisfying the claimed relationship (supported by Tables 1 and 2 of Applicant’s original disclosure), it being particularly noted that Kasazaki specifically suggests the preferred sue of polyester thermoplastic resin and polyester based thermoplastic elastomers (directly analogous to the combination of materials taught by Applicant).
.  
5.	Claims 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazaki as applied in claim 1 above and further in view of Taguchi (US 6,858,675).
	While Harada recognizes the known use of sea island structures when forming compositions as a combination of thermoplastic materials, the claims define an extremely broad range of values for the domain (or island phase) that are consistent with the general order of dimensions associated with sea-island structure and Applicant has not provided a conclusive showing of unexpected results for the claimed sizes.  Taguchi provides one example of such dimensions (Column 3, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed sea island dimensions in the tire of Kasazaki in view of Harada given the disclosure detailed above.  It is emphasized that the general disclosure of Kasazaki in view of Harada does no limit the absolute dimension of the domain size (island size), suggesting the ability to use any known size.
Response to Arguments
6.	Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 

	As detailed above, the modified ethylene copolymer is included at an extremely small loading, wherein all of the “most preferred” embodiments of Kasazaki teach a ratio at least equal to 70% by mass (there is no picking in choosing within the “most preferred” range of Kasazaki).  It is emphasized that the total loading of the thermoplastic component (thermoplastic elastomer and thermoplastic resin) most preferably falls between 78 and 97 (Paragraph 102).  Additionally, Kasazaki specifically states that “preferable aromatic polyester units include a polybutylene terephthalate unit…” (Paragraph 67) and the thermoplastic resin is preferably at least one selected from the group consisting of polyamide based resins, polyester based resins (e.g. polybutylene terephthalate), polycarbonate resins, and polyacetal resins (Paragraphs 36 and 37).  Thus, one of ordinary skill in the art at the time of the invention would have been amply motivated to include a PBT hard segment in the disclosed thermoplastic elastomer and a PBT thermoplastic resin.         
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 3, 2022